DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-10, 12, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0253472 A1 Kumar et al. (herein “Kumar”).
Regarding claims 1 and 3, Kumar discloses in Fig. 15, an optical device, comprising: a waveguide disposed on an oxide layer and configured to guide light (para [0019], waveguide ridge on slab on silicon dioxide substrate); a taper (1501-2) disposed on the oxide layer, integrated with the waveguide (118), and configured for optical coupling; and a first attenuator (108-1) extending along a portion of (para [0037]) the first side of the taper (1501-2), including a doped structure (1-8-1) spaced apart from the taper (1501-2) and configured to facilitate degrading unwanted optical signal from the taper (paras [0032, 0035, 0036]). The Examiner notes that the limitation in claims 1 and 15, “to facilitate degrading unwanted optical signal from the taper” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claims 2, 14, and 16, Kumar discloses the doped structure includes a silicon layer doped with impurity such as nitride (paras [0004 and 0018-0020, wherein a crystalline III-V compound is disclosed which includes nitrides]).
Regarding claims 5, 6, and 12, Kumar discloses in Fig. 15, a second attenuator (108-2) extending along a portion of the second side of the taper (1501-2), the second side (shown at 108-2) being opposite to the first side (shown at 108-1).
Regarding claim 8, Kumar discloses the taper includes a silicon layer doped with impurity (paras [0004, 0018, 0019]).
Regarding claims 9 and 10, Kumar discloses in Fig. 15, an optical device, comprising: a waveguide disposed on an oxide layer and configured to guide light (para [0019], waveguide ridge on slab on silicon dioxide substrate); a taper (1501-2) disposed on the oxide layer, integrated with the waveguide (118), and configured for optical coupling; and a first attenuator (108-1) extending along a portion of (para [0037]) the first side of the taper (1501-2), including a refractive structure  including a silicon nitride layer (para [0018], wherein a crystalline III-V compound is disclosed which includes nitrides) configured to facilitate degrading unwanted optical signal from the taper, and having an index of refraction larger than that of the oxide layer (paras [0020, 0032, 0035, 0036]). The Examiner notes that the limitation in claims 1 and 15, “to facilitate degrading unwanted optical signal from the taper” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claims 15 and 17, Kumar discloses in Fig. 15, an optical device, comprising: a waveguide disposed on an oxide layer and configured to guide light (para [0019], waveguide ridge on slab on silicon dioxide substrate); a doped taper (1501-2) integrated with the waveguide (118), and configured for optical coupling and facilitating alleviation of unwanted optical signal radiated therefrom; and a first attenuator (108-1) extending along a portion of (para [0037]) the first side of the taper (1501-2), including a including a first doped structure configured to facilitate degrading unwanted optical signal from the doped taper (para [0018]) configured to facilitate degrading unwanted optical signal from the taper, and having an index of refraction larger than that of the oxide layer (paras [0020, 0032, 0035, 0036]). The Examiner notes that the limitation in claims 1 and 15, “configured for optical coupling and facilitating alleviation of unwanted optical signal radiated therefrom” and “configured to facilitate degrading unwanted optical signal from the taper” are intended use type limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claims 19 and 20, Kumar discloses a second attenuator (108-2) including a second doped structure and extending along a portion of the second side of the doped taper (1501-2), wherein the second side is opposite to the first side (paras [0004, 0018, 0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0253472 A1 Kumar et al. (herein “Kumar”).
Regarding claims 4, 11, and 18, Kumar discloses the first attenuator extends along a portion of the first side of the taper, further comprising a second attenuator including a second doped structure separated from the first attenuator (paras [0004, 0018, 0019]) but is silent as to the second attenuator extending along the first side of the taper. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the second attenuator extending along the first side of the taper, or other various locations to accomplish the attenuation and effects desired.
Regarding claims 7 and 13, Kumar is silent as to including a third attenuator. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a third attenuator so as to increase the attenuation and achieve the desired level of attenuation. It would have been obvious to one of ordinary skill in the art to duplicate parts as needed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Monday – Friday, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2874                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2874